SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2012 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . 2Q12 EBITDA of R$845 million Growth of 7% from the first quarter HIGHLIGHTS: 4 Focus on competitiveness ü The crackers operated at an average utilization rate of 88% in 2Q12. ü Market share expanded 3 p.p. in 2Q12, with sales volume of 796 kton, or 71% of the total market. Compared to 2Q11, Braskem’s sales grew by 4%. ü EBITDA in 2Q12 was R$845 million, up 7% on the prior quarter, benefitting from the U.S. dollar appreciation in the period. Excluding the nonrecurring impacts of R$108 million, EBITDA was R$737 million. In U.S. dollar, total EBITDA was US$430 million. 4 Expansion and diversification of feedstock ü The new PVC and butadiene plants have already been commissioned and should reach normalized production operations already in 3Q12, contributing to the Company’s results as of July. ü Ethylene XXI Project (Mexico): earth moving works have entered the final phase and work has already begun on construction and purchasing equipment with longer delivery lead times, with the complex’s start-up in 2015 on schedule. ü In line with its strategy to become more competitive and diversify its raw material sourcing, Braskem has implemented the following actions to strengthen its position in the U.S. market: § Acquisition of the propylene splitter assets at the Marcus Hook refinery. With this transaction, the Company not only ensures the operational continuity of the PP plant, but also diversifies its supplier base and improves its production cost structure due to the acquisition of refinery-grade propylene. § Strengthened its long term commercial arrangement with Enterprise Products for the supply of propylene through various contracts with terms in excess of 15 years. One of these agreements involves the construction by Enterprise of a propane dehydrogenation (PDH) unit. 4 Commitment to financial health ü Braskem returned to capital markets once again in July 2012 to raise US$250 million with a yield of 6.98% p.a. through the reopening of its 2041 bond issue. The objective is to take advantage of the opportunity in the market and prepay its short-and medium-term debt. EXECUTIVE SUMMARY: The average price of naphtha, the main raw material used by the petrochemical industry, fell 13% in 2Q12, following the sharp drop in oil prices in the period. As a result, spreads for resins 1 and basic petrochemicals 2 in international markets widened by 21% and 41%, respectively. However, demand for petrochemicals remained depressed, driven by the continued downturn in the world economy, which continues to be influenced by uncertainties concerning Europe’s financial crisis and the lower growth of China’s economy. In an attempt to stimulate their economies, central banks in the eurozone and China cut their interest rates. The Chinese government also promised to accelerate its planned investments in infrastructure and launched a stimulus package that could reach US$315 billion. The expectation is to raise China’s GDP growth in the second half of the year to a level between 6% and 8%. In Brazil, the federal government’s measures to stimulate renewed economic growth, which included incentives for durable-goods consumption and a series of cuts in the basic interest rate, did not produce measurable effects on domestic growth in the first half of the year. The consensus forecast for GDP growth in 2012 fell to 2% per year, with expectations of a recovery starting in the third quarter. In this scenario, Brazilian demand for thermoplastic resins was 1,127 kton, down 9% and 5% from 1Q12 and 2Q11, respectively. Braskem’s sales were 796 kton, or 6% lower than in first quarter of 2012, following the contraction in the domestic economy, partially offset by the 3 p.p. expansion in its domestic market share, which led to a market share of 71% in the quarter. In the still-adverse economic environment, Braskem’s EBITDA in 2Q12 stood at R$845 million, up 7% compared to the first quarter, benefitting from the depreciation in the Brazilian real. In U.S. dollar, EBITDA was US$430 million. EBITDA in the quarter included (i) the positive impact of R$28 million from the adjustment of the compensation received under one of the propylene supply agreements for the Marcus Hook plant, which had been booked in the results in 1Q12 and was fully received on June 8; and (ii) the recognition of R$80 million arising from the Company’s decision to partially prepay the renegotiated tax installments under the Refis tax amnesty program. In the first six months of 2012, the Company's EBITDA was R$1,629 million, down 22% from the same period last year. The improvement in sales volume was insufficient to offset the narrower spreads, which followed the trend in international markets and decreased by 25% and 9% for resins and basic petrochemicals between the periods. On June 30, 2012, Braskem’s net debt stood at US$6.5 billion, up 7% from the end of the first quarter. Financial leverage measured by the net debt/EBITDA ratio in U.S. dollar increased from 2.87x to 3.55x in 2Q12, which is explained by the 14% reduction in EBITDA in the last 12 months (US$1.8 billion), driven mainly by the lower spreads. The effects from the 11% local-currency depreciation on Braskem’s net exposure to the U.S. dollar had a negative impact of R$1,597 million on the Company’s financial results in 2Q12. It is important to note that this effect does not have any immediate impact on the Company’s cash, but rather represents an accounting impact from exchange variation that primarily affects the Company’s debt and that is disbursed upon the maturity of the debt. The average term of the Company’s debt is 15 years. Considering the portion of debt pegged to the U.S. dollar, the average term is 20 years. This effect was responsible for the net loss of R$1,033 million in the quarter, which resulted in a net loss in the year to date of R$881 million. Braskem also made progress in its strategy to further diversify its raw material sourcing and improve its competitiveness: (i) by acquiring, in June, the propylene splitter assets at the Marcus Hook refinery and ensuring its feedstock supply through multiple sources. These actions guarantee the continuity of the Company’s operations in the region. The splitter assets will enable the Company to transform refinery-grade propylene (RGP) into polymer-grade propylene (PGP) for use in its polypropylene plant. RGP has a historical cost advantage of around US$200/t over PGP. Braskem also received full payment of the compensation of US$130 million, or R$264 million, related to the interruption of the propylene supply agreement for the Marcus Hook plant; 1 65% PE (USA), 25% PP (Asia) and 10% PVC (Asia) 2 80% Ethylene and propylene, 20% BTX (base Europe) 2 (ii) by strengthening its commercial arrangement with Enterprise Products, which will supply approximately 65% of the propylene required for its three plants in the U.S. Gulf region. One of the agreements involves the construction by Enterprise of a propane dehydrogenation (PDH) unit. The PDH unit is expected to begin commercial operation in the third quarter of 2015 and will use shale gas and other non-conventional propane sources as feedstock. Braskem reinforces its commitment to the U.S. petrochemical market and is further diversifying its feedstock portfolio with pricing based on propane, thereby taking advantage of the region’s competitive gas supply opportunities. The Brazilian government remained committed to a recovery in the local economy, which has been adversely affected by the escalation in the eurozone crisis. In July, the House of Representatives approved a provisional measure to create incentives for Brazilian manufacturers that reduces the payroll charges in certain sectors and transfers R$45 billion from the Treasury to the Brazilian Development Bank (BNDES) for financing industrial investments at low interest rates. Both proposals are now in the Senate and are expected to stimulate the economy in the second half of the year. In May, the Chemical Industry Competitiveness Council concluded its work. The council is led by the Brazilian Development Bank (BNDES) and formed by other representatives from government (Ministry of Development, Industry and Foreign Trade, Brazilian Agency for Industrial Development - ABDI) and from the chemical industry (Brazilian Chemical Manufacturers’ Association - Abiquim, Petrobras, Braskem and others), as well as by representatives from Brazil’s labor federations (CUT, UGT and Força Sindical). For approximately one year, the council has worked to prepare proposals (Special Tax Regime for the Chemical Industry) that seek lower taxes on feedstock and capital goods in order to encourage investment in new production capacity and also in prioritizing the investment in innovation, mainly in green chemicals from renewable resources. The adoption of these measures to stimulate the industry and reduce its tax burden is currently being analyzed by the Federal Government. If approved, the measures are expected to enable and foster a new cycle of investments in the sector, worth some R$80 billion over the coming years. Braskem, on the eve of completing 10 years since its creation, reinforces its commitment to the expansion and increased competitiveness of Brazil’s petrochemical industry and plastics production chain. 3 PERFORMANCE 4 Net Revenue In 2Q12, consolidated net revenue was US$4.7 billion, in line with the previous quarter. In Brazilian real, net revenue was R$9.1 billion, or 11% higher than in the prior quarter, which is explained by the increases in the average prices of resins and main basic petrochemicals of 10% and 12%, respectively, which partially offset the lower sales volume in the period. Compared to 2Q11, consolidated net revenue in U.S. dollar decreased by 11%. In Brazilian real, consolidated net revenue grew by 9%, positively affected by the average U.S. dollar appreciation of 23%. Export revenue in 2Q12 was US$2.1 billion, up 1% from the prior quarter, mainly due to the higher contribution from PP sales in the United States. Compared to 2Q11, export revenue in the quarter decreased 4%, affected by the 51% reduction in resale volumes. In the first six months of the year, consolidated net revenue was US$9.3 billion, down 4% from the same period last year. The higher sales volume of thermoplastic resins and basic petrochemicals, which reflected the recovery in the Company's capacity utilization rates that had been affected by the scheduled and unscheduled shutdowns in the first six months of 2011, was insufficient to offset the lower prices, which followed the downward trend in export markets. In Brazilian real, net revenue was R$17.4 billion, or 10% higher, impacted by the U.S. dollar appreciation in the period. Exports came to US$4.1 billion in the first six months of the year, growing by 5% from 1H11, which is basically explained by the PP assets acquired in the United States and Europe that were consolidated into the results as of 4Q11. 4 Highlights by Segment 4 Polyolefins Brazilian market: demand for Polyolefins (PE and PP) in 2Q12 was lower than expected, at 870 kton, down 9% and 5% from 1Q12 and 2Q11, respectively. The weaker demand is explained by the continued deceleration in the domestic economy and resulting contraction in Brazil’s industrial chain, with no signs of growth in the quarter. Compared to 1H11, demand remained relatively stable, at 1,824 kton, positively affected by the performance in the first quarter of the year. Production: In 2Q12, production volume was 1,017 kton, or 7% lower than in 1Q12, reflecting the weaker demand in Brazil and scheduled shutdowns at 2 nd generation operations, which led to a 10 p.p. reduction in capacity utilization at PP assets. Compared to 2Q11, production volume grew by 4%. Domestic sales: the Company’s domestic sales were 665 kton, down 7% from 1Q12, following the local demand trend. Despite this scenario, Braskem was able to expand its market share in the quarter by 2 p.p. to 77%, reflecting its permanent commitment to supply the Brazilian market. Compared to 2Q11, domestic sales increased by 3%. Export sales: in 2Q12, exports were 330 kton, in line with 1Q12 and up 6% from 2Q11, explained by the higher supply of product in the period. In 1H12, domestic sales grew by 6%, reflecting the expansion in the Company’s market share of 4 p.p. compared to 1H11. Meanwhile, export sales grew by 9% to 662 kton. The stronger sales volume is explained by the growth in production volume, to 2,105 kton, which last year was adversely affected by the scheduled and unscheduled (blackout in the Northeast) shutdowns. 4 Vinyls Brazilian market: estimated PVC demand was approximately 260 kton in the quarter, down 7% and 5% from 1Q12 and 2Q11, respectively. The reductions are basically explained by the weak performance of the Brazilian construction industry, which was also affected by the slower domestic economy. In 1H12, however, PVC demand grew by 2% from 1H11, to 542 kton. Production: with a capacity utilization rate of 87%, PVC production reached 111 kton in the quarter, down 4% from 1Q12. Meanwhile, caustic soda production decreased 15% to 99 kton. The lower production volumes were due to the scheduled maintenance shutdowns at the PVC plants in the state of Bahia and the Chlor-Alkali plant in the state of Alagoas. Compared to 2Q11, PVC and caustic soda production volume increased by 3 kton and 25 kton, respectively, reflecting the higher utilization rate at assets that had been affected last year by the unscheduled shutdowns. 5 Domestic sales: in 2Q12, PVC sales volume was 133 kton, growing 2% from 1Q12, which led the Company’s market share to expand by 4 p.p. to 51%. Caustic soda sales in the quarter were 113 kton, stable in relation to 1Q12. Compared to 2Q11, domestic PVC and caustic soda sales grew by 11% and 17%, respectively, driven by the higher supply of these products, as mentioned earlier. In the first half of 2012, PVC and caustic soda sales registered strong growth of 17% and 21%, respectively, compared to 1H11, a period affected by lower production volume. 4 Basic Petrochemicals Ethylene production in 2Q12 was 820 kton, down 6% from 1Q12, reflecting the average utilization rate of 88% in the period. Compared to 2Q11, ethylene production increased by roughly 12 kton, reflecting the higher utilization rates at the gas-based assets in the states of São Paulo and Rio de Janeiro. Performance (tons) 2Q12 1Q12 2Q11 Change (%) Change (%) 1H12 1H11 Change (%) BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Production Ethylene 819,825 870,154 808,278 1 1,689,979 1,547,454 9 Propylene 363,951 348,623 379,448 4 712,574 722,145 Cumene 63,804 63,697 83,561 0 127,501 154,940 Butadiene 75,927 78,132 80,939 154,059 153,691 0 BTX* 297,199 285,000 322,750 4 582,199 613,136 BTX* - Benzene, Toluene, Orthoxylene and Paraxylene Ethylene and propylene: total sales in the quarter were 209 kton, down 14% from 1Q12, reflecting the lower demand from the 2 nd generation segment and the operational problems at certain clients in the domestic market. Compared to 2Q11, sales volume was 7% lower, due to the same reasons. Butadiene: in 2Q12, sales were 72 kton, down 3% from 1Q12, following the decline in production volume resulting from the lower utilization rate at crackers. Compared to 2Q11, sales decreased by 9%, explained by the lower demand from export markets. BTX: aromatics sales volume increased by 6% in 2Q12 to 263 kton. Compared to 2Q11, sales increased by 10%. The main growth driver in both periods was the higher benzene sales. In 1H12, sales volume benefitted from the recovery in average utilization rates at crackers from the same period last year, with sales volume of ethylene/propylene and BTX growing by 5% and 7%, respectively. However, butadiene sales fell 4% in the period, affected by lower global demand in this quarter. 6 Performance (tons) 2Q12 1Q12 2Q11 Change (%) Change (%) 1H12 1H11 Change (%) BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Total Sales Ethylene/Propylene 208,881 243,561 225,094 452,442 432,949 5 Butadiene 71,534 73,602 78,780 145,136 151,077 BTX* 262,631 247,937 239,380 6 10 510,568 476,181 7 4 International Business Market: the second quarter was marked by lower feedstock and PP prices. The lower prices fueled demand for the resin, with signs of a gradual recovery in the U.S. market. However, the European market has not yet shown demand improvement. The first six months of the year were marked by higher feedstock prices through April, with a gradual reduction beginning in May that was driven by the drop in naphtha prices, the contraction in European demand and the higher supply of propylene in the U.S. market (higher refinery utilization rates). Production: production volume in the quarter was 428 kton, down 3% from 1Q12, with capacity utilization of 86%. The main factors were (i) the scheduled shutdowns at the U.S. plants in La Porte, Seadrift and Neal; and (ii)the lower utilization rates at the plants in Europe due to the Company anticipating the weaker local demand. Compared to 2Q11, the strong growth in production volume is explained by the polypropylene assets merged since 4Q11. Sales: the International Business unit, represented by the operations in the United States and Europe, registered sales volume of 421 kton in the quarter, down 2% from 1Q12. Sales in the United States increased by 4%, while sales in the European market contracted by 14%, reflecting the weaker local demand. In 1H12, the significant increases in production and sales volume primarily reflect the consolidation of polypropylene assets mentioned earlier. Performance (tons) 2Q12 1Q12 2Q11 Change (%) Change (%) 1H12 1H11 Change (%) INTERNATIONAL BUSINESS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales PP 420,768 428,042 184,744 848,811 384,262 Production PP 427,967 438,997 187,577 866,965 382,498 Despite the scenario of high volatility and weaker demand for petrochemicals, Braskem's plants continue to operate at high average capacity utilization rates. The Company’s utilization rates are shown below: 7 4 Cost of Goods Sold (COGS) Braskem’s cost of goods sold (COGS) in 2Q12 was R$8.3 billion, or 9% higher than in 1Q12, mainly due to the 12% increase in the ARA naphtha price reference for domestic supply (three month moving average) to US$1,016/t, compared to US$908/t in 1Q12. The increase was also driven by the 11% U.S. dollar appreciation, which had a negative impact of R$532 million. Braskem acquires around 70% of its naphtha feedstock from Petrobras, with the remainder imported directly from suppliers in North African countries, Argentina, Mexico and Venezuela. In the quarter, the ARA naphtha price, a direct reference for naphtha imports, was US$879/t, down 13% from 1Q12 (US$1,015/t). Regarding the average gas price, in 2Q12, the benchmark Mont Belvieu prices of ethane and propane decreased by 28% and 22% to reach US$ 40 cts/gal and US$ 98 cts/gal, respectively, impacted by the higher supply. The average price of USG propylene was US$1,448/t, decreasing by 4%, affected by the lower PP demand. Compared to 2Q11, COGS increased 16%, driven by (i) the merger of the polypropylene assets into Braskem’s portfolio at the end of 2011; (ii) the 6% increase in the moving average for the ARA naphtha price; and (iii) the 23% appreciation in the average U.S. dollar exchange rate. In 1H12, COGS came to R$15.9 billion, or 17% higher than in 1H11. The merger of the polypropylene assets, combined with the U.S. dollar appreciation and the higher sales volume of thermoplastic resins, were the main factors driving this performance. The average ARA naphtha price in 1H12 was US$947/t, in line with the average in the same period of 2011 of US$948/t. Regarding the average gas price, the benchmark Mont Belvieu prices of ethane and propane decreased between the periods by 33% and 22% to reach US$48 cts/gal and US$112 cts/gal, respectively. The USG propylene price also decreased by 18%, to US$1,481/t. 4 Selling, General and Administrative Expenses In 2Q12, Selling, General and Administrative (SG&A) expenses were R$554 million, increasing 9% from the prior quarter. Compared to 2Q11, SG&A expenses increased by R$81 million. Selling Expenses were R$233 million, or 2% higher than in 1Q12, explained by payments in the quarter of storage and port fees associated with sales in the prior quarter. Compared to 2Q11, selling expenses increased by 25%, reflecting the higher sales volume in the period and the consolidation of the new PP assets. General and Administrative Expenses were R$321 million in the quarter, or 15% and 12% higher than in 1Q12 and 2Q11, respectively. The main factors were (i) the restructuring of Braskem Europe due to the acquisition of the PP assets, as planned at the time of the acquisition and that should help to capture the announced synergies of US$27.5 million in annual and recurring EBITDA as of 2014; (ii) the payment of recurring audit services, which last year were booked in the first quarter; (iii) nonrecurring marketing expenses, such as the sponsorship of the Rio+20 Conference on Sustainable Development; and (iv) the build in the balance of the provision for profit-sharing program to include the new PP assets. 8 In 1H12, Selling, General and Administrative expenses were R$1.1 billion, increasing 10% from 1H11. The increase is explained by (i) higher expenditure with labor costs associated with a collective bargaining agreement and selling expenses, due to the higher production at the Brazilian assets, which last year were affected by the power blackout in the Northeast; (ii) the consolidation of the PP assets acquired in late 2011; and (iii) the restructuring of Braskem Europe. 4 EBITDA Braskem’s consolidated
